PER CURIAM.
Although the order sought to be reviewed is captioned as a “Final Declaratory Judgment,” it lacks the requisite words of finality to make it a final order. Instead, it merely grants a motion for summary judgment and is therefore non-final. The appeal is therefore dismissed for lack of jurisdiction. See Arcangeli v. Albertson’s, Inc., 550 So.2d 557 (Fla. 5th DCA 1989); Monticello Insurance Co. v. Thompson, 743 So.2d 1215 (Fla. 1st DCA 1999). This disposition is without prejudice to appellant’s right to appeal upon entry of a final judgment. The trial court, however, lacks jurisdiction to enter such a judgment until conclusion of the appeal of a non-final order denying injunctive relief in Dockery v. Hood, case number 1D04-3492. See Fla. R.App. P. 9.130(f).
DISMISSED.
WOLF, C.J., WEBSTER and HAWKE S, JJ., concur.